JjPER CURIAM
Upon application of James Greg Allen, we granted certiorari in this case. Yarnell Ice Cream Co. v. James Greg Allen, 2000-1520 (La.9/15/00), 767 So.2d 699. After hearing oral argument and reviewing the record in this case, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of September 15, 2000, as improvidently granted, and deny Allen’s application.
CALOGERO, C.J., dissents and assigns reasons.
KIMBALL, J., dissents for reasons assigned by CALOGERO, C.J.
LEMMON, J., dissents.